Citation Nr: 0209252	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  89-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an extension of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (2001) beyond May 31, 1988 
based upon a period of hospitalization in April 1988.

[The issue of entitlement to service connection for a 
neurologic impairment of the right upper extremity due to a 
service-connected right shoulder disability will be the 
subject of a later decision.]



REPRESENTATION

Appellant represented by:	Michele N. Siekerka, Attorney 
at Law 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
December 1950 to October  1954.

This case originated from the veteran's disagreement with a 
determination rendered by the Los Angeles, California, 
Regional Office (RO).  The veteran relocated and his appeal 
was subsequently developed and certified to the Board of 
Veterans' Appeals (Board) from the Denver, Colorado, RO.  
Since that time, the veteran has moved to the jurisdiction of 
the Salt Lake City, Utah, RO.   

In September 1995, following three remands of this case, the 
Board upheld the RO's denial of the claims of entitlement to 
service connection for a neurologic impairment of the right 
upper extremity due to the service-connected right shoulder 
disability, an increased evaluation for arthritis of the 
right shoulder, rated at 20 percent, and an extension of a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 beyond May 31, 1988, based upon a period of 
hospitalization in April 1988.  The veteran filed a timely 
appeal to the United States Court of Veteran's Appeals for 
Veterans Claims (CAVC).

In June 1997, the CAVC dismissed the increased rating claim.  
Accordingly, the Board's decision regarding this issue is not 
before the undersigned at this time.  In March 2000, the CAVC 
affirmed the Board's decision regarding the remaining issues.  
The veteran filed a timely appeal to the United States Court 
of Appeals for the Federal Circuit (CAFC).  

In April 2001, the CAFC dismissed the appeal.  
Notwithstanding, the CAVC recalled its judgment in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
more than five years after the Board's September 1995 
decision.  In September 2001, the CAVC vacated the September 
1995 decision regarding the temporary total evaluation and 
service connection claims and based its determination solely 
upon the VCAA.

The Board notes that Dyment v. Principi, No. 00-7075 at 7 
Fed. Cir. (April 24, 2002) and Bernklau v. Principi, No. 00-
7122 at 7 Fed. Cir. (May 20, 2002) have recently held that 
the "duty to assist" provisions of Section 3(a) of the VCAA 
do not have retroactive effect.  These recent decisions of 
the Federal Circuit place into question the basis for the 
CAVC's September 2001 decision in this case.  
Notwithstanding, the undersigned believes that in light of 
the fact that the CAVC has vacated the Board's September 1995 
decision, the Board must readjudicate the claims in light of 
the VCAA. 

With respect to the issue of entitlement to service 
connection for a neurologic impairment of the right upper 
extremity due to a service-connected right shoulder 
disability, in light of evidence submitted by the veteran 
following September 1995, the Board is undertaking additional 
development, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.

Since September 1995, the veteran has filed additional claims 
with VA.  Consequently, one of the matters the Board must 
address is which issue or issues are properly before it at 
this time.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2001).

In light of a review of the veteran's statements and of the 
rating actions of the RO since September 1995, the 
undersigned finds no other issue is before the Board at this 
time.  No substantive appeal has been filed regarding a 
statement of the case issued by the RO in November 2001. 

With regard to the claim cited by the veteran within his 
November 2001 statement regarding "service connection for a 
right upper extremity numbness/loss of use of right hand," 
the Board finds that this is essentially the same issue as 
service connection for a neurologic impairment of the right 
upper extremity due to a service-connected right shoulder 
disability.  Both claims are based on the same contentions.  
This issue, in light of the CAVC's actions in this case, is 
now before the Board.

The Board must note that the veteran may be raising 
additional issues, though this is unclear.  The RO has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  If 
warranted, the veteran should clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

The CAVC granted the representative's motion to be withdrawn 
as counsel before the CAVC in July 2000.  However, as noted 
within the Board's April 2002 letter to the veteran's 
attorney, she must be recognized by the Board as the 
veteran's representative until this power is revoked before 
the Board under 38 C.F.R. §§ 20.607 or 20.608 (2001)  


FINDINGS OF FACT

1.  VA has the fulfilled the duty to assist the veteran in 
the development of all facts pertinent to the temporary total 
claim and all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Severe post-operative residuals or immobilization of the 
right shoulder is not shown beyond May 31, 1988.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating under 
the  provisions of 38 C.F.R. § 4.30 beyond May 31, 1988, 
based  upon a period of hospitalization in April 1988, have 
not been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.29, 4.30 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On April 6, 1988, the veteran underwent repair of the torn 
right rotator cuff, anterior acromioplasty and resection of 
the coraco-acromial ligament of the right shoulder and 
resection of the right acromioclavicular joint.  Records 
related to the veteran's  follow-up treatment include an 
entry in April 1988 which reflects that the veteran was not 
wearing his shoulder immobilizer, and that he needed the 
immobilizer.  It was noted on April 18, 1988, that he was 
attending physical therapy, and that he was wearing a sling.  
Active and passive motion was described as good.  

Medical records from the San Pedro Peninsula Hospital include 
records from the physical therapy department, which reflect 
that the veteran's dates of treatment were from April 11, 
1988 to June 29, 1988.  A report dated in April 1988 notes 
that the long-term goals were to increase range of motion of 
the right shoulder to within normal limits, eliminate pain in 
the right shoulder, and increase strength in the right 
shoulder to 4+-5/5.  In a report dated on June 29, 1988, it 
was noted that the veteran complained of pain primarily at 
the end range and "when over utilizes" at home and that he 
still felt weak.  Strength of the right shoulder was 3+/5 
throughout.  

Flexion of the right shoulder in the supine position was 152 
degrees, and in the sitting position, 148 degrees.  Abduction 
was to 156 degrees in the supine position and to 150 degrees 
in the sitting position.   Internal rotation was to 51 
degrees and external rotation was to 72 degrees.  Extension 
was to 55 degrees.  It was noted that the veteran had a 
tendency to "overwork" on his home program, with a recent 
flare-up of pain.  Further therapy was recommended.

Records from a Dr. AMD dated through November 1988 include 
reference to right shoulder pain in March 1988.  It was noted 
that approximately one month before, the veteran had injured 
his shoulder upon moving a barrel.  He reported that after 
his in-service injury, his shoulder "would give him problems" 
approximately every five years.  An x-ray study of the right 
shoulder revealed a rotator cuff tear.  The diagnoses were 
rotator cuff tear and arthritis of the acromioclavicular 
joint.  

In mid-May 1988, the veteran's pain was reportedly improving 
and was described as  "totally bearable."  His passive range 
of motion was described as "good."  Flexion forward was to 
130 degrees, with abduction to 80 degrees and external 
rotation to 40 degrees.  In mid-June 1988, it was noted that 
he had some pain with movement of the shoulder in the mid-
range.  Resistive exercises were added to his physical 
therapy program.  In November 1988, a normal range of motion 
was present, with some decreased strength noted.

At the time of the September 1995 Board decision, the veteran 
maintained that convalescence therapy for his right shoulder 
disability, associated with his April 1988 hospitalization, 
was required through June 1988.  He asserted that he had lost 
the use of his arm for a four-month period, requiring 
treatment until mid-July 1988 as an outpatient.  

Since 1995, the veteran has made few contentions regarding 
this issue.  In a July 1998 written argument, his attorney 
reported continuing pain following the April treatment.  It 
appears the attorney associates "continuing pain" with a 
"total impairment".  

Within his June 2001 informal motion to the CAVC, the veteran 
states that the decision to deny an extension of a temporary 
total rating was clearly erroneous.  He contends that he 
should have received a temporary total rating for five 
months.


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2002)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  The Board remanded this case on three occasions 
before its September 1995 decision in order to assist the 
veteran with his case.  In this regard, it must be noted that 
any recent medical records regarding treatment of the service 
connected disability would have no relevance to the issue of 
whether he was entitled to an extension of a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 beyond May 
31, 1988, based upon a period of hospitalization in April 
1988, over ten years ago.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA of 2000, 38 U.S.C.A. 
§§ 5102, 5103.  The Board concludes that the discussions in 
the rating decision, statement of the case, supplemental 
statements of the case, and prior Board decisions and remands 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Under the VCAA, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  VCAA 
of 2000, 38 U.S.C.A. § 5103A.  In this case, all pertinent 
evidence is of record.  In addition, the veteran was afforded 
opportunities to submit argument on behalf of his claim, 
which he did.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran 
regarding this issue.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of the VCAA 
have been complied with regarding VA's duties to notify and 
to assist the veteran, the Board finds that he has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given many opportunities 
to provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  


Criteria

The pertinent VA regulation provides that a total disability 
rating will be assigned without regard to the other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted.  38 C.F.R. § 4.30.  Total ratings 
will be assigned if treatment of a service-connected 
disability resulted in (1) surgery necessitating at least one 
month's convalescence; (2) surgery with severe post-operative 
residuals such as therapeutic immobilization of one major 
joint or more; or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. §  4.30(a).  
Extensions of 1, 2, or 3 months beyond the initial three-
month period may be made in accordance with the preceding 
regulation and extension of one or more months up to six 
months beyond the initial six-month period may be made under 
paragraph (a) (2) or (3), upon approval of the Adjudication 
Officer.  38 C.F.R. § 4.30(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

In this case, the 100 percent evaluation in effect under the 
provisions of 38 C.F.R. § 4.30 extended through May 1988.  
The record indicates that the veteran engaged in physical 
therapy in April 1988, and that his range of motion of the 
right shoulder increased progressively.  

Although physical therapy continued after June 1, 1988, there 
is no indication that he experienced severe post-operative 
residuals associated with his April 1988 surgery.  On the 
contrary, the record indicates that his convalescence 
proceeded uneventfully.  An entry in Dr. AMD's records dated 
on April 11, 1988 reflects, the veteran was able to return to 
work on that date, but was required to wear an immobilizer 
and was not to use the right upper extremity.  In mid-May 
1988, as discussed above, his shoulder was not immobilized, 
allowing for passive range of motion described as "good" and 
the wound was healed.   Active exercises without resistance 
was added to the physical therapy regimen.  Resistance 
exercises were added in June.  Such facts do not support this 
claim.

In June 2001, the veteran contended that he required a 
temporary extension because he continued outpatient treatment 
for this condition.  It is important for him to understand 
that the Board is not questioning the fact that he continued 
outpatient treatment for this condition.  The record 
indicates that he engaged in physical therapy beyond May 31, 
1988.  Many veterans with service-connected disabilities 
undergo regular treatment, including physical therapy, 
without a temporary total evaluation.  

The pivotal concern with respect to the extension of benefits 
assigned under 38 C.F.R. § 4.30, however, in pertinent part, 
is whether the surgery at issue resulted in severe 
postoperative residuals, or therapeutic immobilization or 
immobilization by cast of the right shoulder.  As 
demonstrated above, the right shoulder was not immobilized 
and the wound was healed in May 1988.  He returned to work.  
Such facts do not support this claim.

No medical evidence supports the veteran's position that the 
surgery necessitated more than one month's convalescence, 
that it caused severe post-operative residuals such as 
therapeutic immobilization, or caused an immobilization by 
cast.  Accordingly, although physical therapy may have 
continued, the criterion essentially required for an 
extension of benefits in this case is not demonstrated beyond 
May 31, 1988.  The veteran's claim, therefore, must be 
denied. 

Concerning the argument associating "continuing pain" with a 
"total impairment," the Board finds no basis for this 
argument.  The fact that the service-connected disability is 
painful does not provide a basis to find a temporary total 
impairment under 38 C.F.R. § 4.30.  The medical evidence 
cited above would not support a finding of a temporary total 
rating under § 4.30 caused by pain.  The arguments regarding 
this issue were rejected not only by the Board in 1995, but 
by the CAVC in March 2000 (vacated by the CAVC on other 
grounds).  

The veteran was seen as an outpatient on March 29, 1988, and 
on April 11, 1988.  The record indicates that he was not 
hospitalized for a period in excess of 21 days.  Thus, the 
provisions of 38 C.F.R. § 4.29 (2001) are not for 
application. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to extension of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 beyond May 31, 1988, based 
upon a period of hospitalization in April 1988.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An extension of a temporary total rating under the  
provisions of 38 C.F.R. § 4.30 beyond May 31, 1988, based  
upon a period of hospitalization in April 1988, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

